Citation Nr: 0810563	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer claimed as due to radiation exposure. 

2.  Entitlement to service connection for prostate cancer 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from January 1951 to December 
1957 in the United States Army, and from March 1958 to April 
1961 in the U.S. Air Force.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
confirmed the previous denial of service connection for 
prostate cancer.  The veteran perfected a timely appeal to 
that decision.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for prostate 
cancer, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in January 2008.  
This motion was granted by the Board in March 2008.  See 38 
U.S.C.A. § 7101 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  By a rating action in September 2001, the RO denied the 
veteran's claim of entitlement to service connection for 
prostate cancer; the veteran did not appeal that 
determination, and it became final.  

2.  The evidence associated with the record since the 
September 2001 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  During active service, the veteran was exposed to 
radiation during Operation PLUMBBOB at a Nevada test site in 
1957.  

4.  Prostate cancer was not manifest during service or within 
one year of separation.  Prostate cancer, which was first 
shown medically many years after service, was not caused by 
veteran's exposure to ionizing radiation in service, and is 
not otherwise related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for prostate 
cancer, including as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156, (2007).  

2.  Prostate cancer was not incurred in or aggravated by 
active military service, including exposure to ionizing 
radiation, and is not presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2005 from the RO to the veteran which 
was issued prior to the initial RO decision in August 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
September 2006 SOC and the March 2007 SSOC were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for prostate cancer given the favorable resolution below.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to reopen the claim of entitlement to service 
connection for prostate cancer, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  

All medical and other evidence cited by the veteran as 
relevant to his claim either has been obtained or, if not, is 
unobtainable.  Unfortunately, his military personnel records 
could not be obtained.  As a means of obtaining the missing 
records, the RO contacted the National Records Processing 
Center (NPRC) in St. Louis, Missouri, which is a military 
records repository.  The NPRC indicated that the veteran's 
records were destroyed in a fire at that facility in 1973.  
The RO also obtained records of several private doctors the 
veteran cited as supportive of his claim.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for prostate cancer after August 
29, 2001, the Board will apply these revised provisions.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The record indicates that the veteran served on active duty 
from January 1951 to December 1957 and from March 1958 to 
April 1961.  The service medical records are negative for any 
complaints of, treatment for, or findings or diagnoses of 
prostate cancer.  The RO has not been able to locate any 
service personnel records, to include any Radiation Risk 
Activity documentation and DD Form 1141.  

The veteran's initial claim for service connection for 
prostate cancer (VA Form 21-4138) was received in January 
2001.  At that time, the veteran indicated that he developed 
prostate cancer as a result of his exposure to radiation at 
Camp Desert Rock in Nevada in 1957; he stated that the 
exposure resulted from the atomic tests conducted by the 
military.  Of record were VA progress notes, dated from March 
1998 through October 1999, which showed that the veteran was 
undergoing treatment for prostate cancer, post irradiation.  

By a rating action in September 2001, the RO denied the claim 
for service connection for prostate cancer; the decision was 
based on a finding that the available service records failed 
to show exposure to ionizing radiation during service.  As 
such, it was determined that there was no basis in the 
available evidence of record to establish service connection 
for prostate cancer.  The RO noted that a letter had been 
sent to the veteran in April 2001, requesting evidence of 
radiation exposure, but no reply to the request had been 
received at the time of the rating action.  After the veteran 
was notified of the rating decision and of his appellate and 
procedural rights by letter in September 2001, he did not 
appeal the rating decision and it became final.  

Received in April 2005 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested to reopen 
his claim for service connection for prostate cancer.  
Submitted in support of his claim was a health record (DD 
Form 735), which shows that he was stationed a Camp Desert 
Rock, Nevada, during the period from April 1, 1957 to 
September 2, 1957.  

Also submitted in support of the claim were VA progress notes 
dated from September 2001 to April 2005.  During a clinical 
visit in September 2001, it was noted that the veteran was 
still going to Anderson cancer center for follow up 
evaluation of his prostate cancer.  The assessment was cancer 
of prostate with irradiation.  Also of record are treatment 
reports from the Anderson Cancer Center, dated from October 
1997 through July 2004, which show that the veteran was 
diagnosed with prostate cancer in October 1997; he was 
treated with radiation, and continues to receive follow up 
evaluation for residuals of his prostate cancer.  

Received in May 2005 was a radiation risk activity 
information sheet, wherein the veteran indicated that he 
witnessed an atomic test while assigned as permanent party 
with the U. S. Army Headquarters Company at Camp Desert Rock.  
The veteran indicated that he was required to wear a 
dosimeter badge during the entire time he was stationed at 
Camp Desert Rock.  The veteran also reported being in a 
trench during the testing; he stated that there was severe 
dusting in the area during the test.  

In an undated memorandum from the RO, it was noted that 
Operation Plumb Bob was conducted at Camp Desert Rock in 
Nevada during the period from May 28, 1957 to October 22, 
1957.  

Received in December 2005 was a history of exposure to 
ionizing radiation from the U.S. Army Radiation Dosimetry 
Branch, indicating that the veteran was exposed to a total 
dose of 0.059 REMS during Operation Plumb Bob.  

In November 2006, there was a report of external gamma dose 
16 rem; external neutron dose of 0.5 rem.  Internal committed 
dose to the prostate (alpha) 0 rem; and, an internal 
committed dose to the prostate (beta + gamma) 1 rem.  

In a memorandum dated on January 25, 2007, the VA Chief 
Public Health and Environmental Hazards Officer noted that 
DTRA estimated that the veteran was exposed to ionizing 
radiation in a total external gamma dose of 16 rem with an 
external neutron dose of 0.5 rem; he was also exposed to an 
internal committed dose to the prostate of 1 rem.  It was 
noted that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  Additionally, the Interactive 
Radioepidemiological Program (IHEP) of the National Institute 
for Occupational Safety and Health (NIOSH), that was 
available on the Internet at 
http://198.144.166.6/irep_niosh/, was utilized to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer.  In accordance with the 
guidance using the NIOSH IREP, the cancer model for all male 
genitalia was utilized.  The computer software calculated a 
99-percentile value for the probability of causation of 
13.11%.  The calculation was attached to the report.  In 
light of the above, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  

By letter dated January 31, 2007, the VA Director of 
Compensation and Pension Service stated that, the medical 
opinion from the Under Secretary advised that it is unlikely 
the veteran's prostate cancer resulted from his exposure to 
ionizing radiation in service.  The Director indicated that 
the records reflect that the veteran was first exposed to 
ionizing radiation at age 17, and prostate cancer was 
diagnosed 40 years after his last exposure.  The Director 
stated that, after review of the report issued by the VA 
Chief of Public Health and Environmental Hazards Officer, it 
concluded that there was no reasonable possibility that the 
veteran's prostate cancer resulted from radiation exposure in 
service.  


IV.  Legal Analysis-N&M-S/C for Prostate cancer.

As noted above, service connection for prostate cancer was 
previously addressed in a rating action in September 2001.  
At that time, the evidence included the veteran's claim, 
service medical records, and VA progress notes.  In September 
2001, the RO denied the claim on a finding that available 
service records failed to show exposure to ionizing radiation 
during service.  As such, it was determined that there was no 
basis in the available evidence of record to establish 
service connection for prostate cancer.  The veteran was 
informed of the determination and of the right to appeal; the 
veteran did not perfect a timely appeal of the decision, and 
it became final.  

Since the above decision, the veteran has applied to reopen 
the claim.  In this regard, the veteran submitted evidence 
that shows that he was stationed at Camp Desert Rock, Nevada, 
during Operation PLUMBBOB.  The RO also obtained dose 
assessment from the U.S. Army Radiation Dosimetry Branch, 
which confirmed that the veteran was exposed to a total dose 
of 0.059 REMS during Operation Plumb Bob.  These records are 
neither cumulative nor redundant of the evidence previously 
of record.  This dose assessment report relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, this report is new and material and reopening of 
the claim is in order.  

The Board finds that the received evidence is both new and 
material.  In the instant case, the additional evidence 
includes a report from the U.S. Army Radiation Dosimetry 
Branch indicating that the veteran was exposed to radiation 
during service.  No such evidence was of record at the time 
of the prior denial.  Based upon the reasoning of the prior 
denial, finding that there was no evidence of exposure to 
radiation during service, the report from the U.S. Army 
Radiation Dosimetry Branch is relevant and establishes a 
previously unestablished fact.  Accordingly, the veteran's 
claim of entitlement to service connection for prostate 
cancer is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


V.  Merits Analysis.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for malignant 
tumors if they are manifest to a compensable degree within 
the year after active service; this presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, it may have been manifested during service 
or within one year of separation.  Second, there are certain 
types of cancer that are presumptively service connected, 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2007).  Third, 
when a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a) (1).  
Fourth, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is defined 
as either a veteran who while serving on active duty, or an 
individual who while serving on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d) (3) (i). "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d) (3) (ii).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) 
(2).  

In this case, the Board notes that malignant tumors are 
included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 38 
C.F.R. § 3.309(a). 38 U.S.C.A. § 1112(c).  However, there is 
no evidence that carcinoma was present during the veteran's 
service or to a compensable degree within one year after 
service, and he has never contended such.  The evidence 
instead consistently indicates that prostate cancer was 
initially diagnosed decades after service in October 1997.  
Therefore, the Board finds that prostate cancer was not 
manifest during service or within one year of separation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Moreover, prostate cancer is not one of the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  Therefore, the Board finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the veteran's prostate 
cancer.  

As to the next method for establishing service connection, 38 
C.F.R. § 3.311 provides for development of claims based upon 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946. 38 C.F.R. § 3.311(a) (2).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, which 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b) (2) (i)-(xxiv), (b) (5) (IV) (2002).  

In this case, the DTRA has confirmed that the veteran was 
present in the VA-defined test involving the atmospheric 
detonation of a nuclear device.  He was confirmed to have 
been present at a Nevada test site during the detonation of a 
nuclear device during Operation PLUMBBOB in 1957.  Thus, the 
veteran is considered to be a radiation-exposed veteran.  The 
record further demonstrates that prostate cancer was 
diagnosed in 1997, for which he was treated with radiation.  

As discussed in detail above, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans.  In this case, 
the RO obtained a dose assessment for the veteran's total in-
service exposure to ionizing radiation, and then referred 
this case for an opinion.  See Hilkert v. West, 12 Vet. App. 
145, 148-50 (1999) (en banc).  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's prostate cancer developed as a result of his 
exposure to ionizing radiation during service.  In this 
regard, the Board finds the most probative evidence of record 
in this matter to be the medical opinion from the Under 
Secretary of Health, who specifically concluded that it was 
unlikely that the veteran's prostate cancer resulted from his 
exposure to ionizing radiation in service.  In offering this 
opinion, it was noted that the veteran's records reflect that 
he was last exposed to ionizing radiation in 1957, and his 
prostate cancer was diagnosed more than 40 years after his 
last exposure.  The Under Secretary explained that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established, 
constituting a probability of causation of 13.11 percent.  
Based upon these factors, it was determined that it is 
unlikely that the veteran's prostate cancer developed as a 
result of exposure to ionizing radiation in service.  

The Board has no doubt that the veteran is sincere in his 
belief that his prostate cancer was related to exposure to 
ionizing radiation in service.  It is well established, 
however, that as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the nature or 
etiology of his disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board has also considered service connection on a direct 
basis.  As detailed, service medical records are negative for 
any complaints of, treatment for or diagnoses of prostate 
cancer.  

Lastly, the Board notes that section 3.311 procedure was 
followed; a dose estimate was obtained.  The file was 
referred to the Under Secretary for Health for an opinion, 
and the Director of the Compensation and Pension Service 
determined that there was no reasonable possibility that the 
prostate cancer resulted from Radiation exposure in service.  

In sum, the Board finds that there is no persuasive evidence 
showing that the veteran's prostate cancer developed as a 
result of his exposure to ionizing radiation or any incident 
of service.  38 C.F.R. § 3.303(d); see Combee, supra.  

As the preponderance of the evidence is against the claim of 
service connection for prostate cancer, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The application to reopen a claim for service connection for 
prostate cancer is granted.  

Service connection for prostate cancer is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


